Citation Nr: 1230035	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  06-15 819	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, panic disorder, mood disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





REMAND

The Veteran served on active duty from April 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the jurisdiction of the Chicago, Illinois RO.

In February 2011, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  The Board's remand directed, in pertinent part, that the Veteran be scheduled for a VA examination.  The examiner was asked to determine whether the Veteran's symptoms met the criteria for a diagnosis of PTSD in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and, if so, to determine whether any verified in-service stressors found to be established by the evidence of record caused his PTSD.  In the event the Veteran was found to have other psychiatric diagnoses, the examiner was asked to provide an opinion as to the medical probabilities that any disorder was caused or made worse by his active service.  

The Veteran underwent a VA mental disorders examination in April 2011.  Service treatment records (STRs) documenting treatment for psychiatric complaints were noted, as was the Veteran's extensive history of post-service psychiatric treatment.  The Veteran's primary stressors involved witnessing the injury of a fellow servicemember by the tail rotor of a helicopter; witnessing the shooting of a black family in Pensacola by civilians; and an accidental gunshot wound to the Veteran's foot, sustained during a hunting accident while off duty.  (The Board notes that the AOJ issued a formal finding in April 2011, indicating that the helicopter accident, as described by the Veteran, could not be verified.)

After reviewing the claims folder and conducting a diagnostic interview of the Veteran, the examiner diagnosed PTSD, but did not indicate whether the Veteran's PTSD was related to any verified military stressor.  In addition, she did not identify any co-existing psychiatric disorders, despite the various diagnoses as set forth in the record throughout the years.  

In March 2012, the AOJ requested clarification of the previous opinion, asking whether the verified stressor of a gunshot wound to the foot was sufficient to cause the Veteran's diagnosed PTSD.  The examiner was also asked to provide an opinion as to the medical probabilities that the documented treatment the Veteran received during service was the initial manifestation of any current psychiatric disorder, to include PTSD.  

In April 2012, the VA examiner indicated that "the claimed condition was at least as likely as not ... incurred in or caused by" the Veteran's active service, but then went on to state that the "incidents [occurred] in service that caused [the Veteran] to have stress and [symptoms] of PTSD" were not substantiated by the record.  The examiner did not comment on whether the verified stressor of a gunshot wound to the foot was sufficient to cause PTSD.  She did not comment specifically on whether there were any co-existing psychiatric diagnoses other than PTSD (the reference to a "claimed condition" is non-specific), nor did she indicate whether the psychiatric symptoms for which the Veteran sought treatment during service were the initial manifestations of any current psychiatric disorder.  In addition, the opinion is entirely unclear, as it first states that a "claimed condition" had its onset during service, but the accompanying rationale appears to indicate that an acquired psychiatric disorder was not related to the Veteran's service.  Thus, the Board finds that the April 2011 VA examination and the April 2012 addendum are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   A remand is therefore required so that the VA examiner may clarify her previous opinions.  See id.; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the VA Illiana Health Care System and request that all records of the Veteran's treatment at any facility since April 2012 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the VA examiner, if available, for review.  The examiner should review the claims folder and this remand.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the stressor of a gunshot wound to the left foot during service was sufficient to cause the Veteran's PTSD.  The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran has any other acquired psychiatric disorder, to include depression, anxiety disorder, panic disorder, adjustment disorder, or any other diagnosis, that is related to his active military service.  For all psychiatric disorders identified, including PTSD, the examiner must indicate whether the psychiatric symptoms the Veteran experienced during his period of active service represented the initial manifestation of the illness.  All opinions must be set forth in detail and explained in the context of the record.  

If the examiner determines that she cannot provide an opinion without resorting to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

4.  After the above has been completed, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

